DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 04/22/2021 and 01/27/2022 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A human body communication receiver comprising: a receiving electrode; 5a virtual electrode; a filter circuit connected between the receiving electrode and the virtual electrode, and configured to remove low frequency noise from a signal received through the receiving electrode to generate a high frequency signal; a low frequency reconstruction circuit connected to a rear end of the filter 10circuit, and configured to reconstruct a low frequency baseband signal by rectifying the high frequency signal; and an amplifying circuit connected to a rear end of the low frequency reconstruction circuit, and configured to amplify the low frequency baseband signal. Closest prior art, Babu et al. US 2014/0348270, discloses A human body communication receiver comprising: a receiving electrode; 5a filter circuit connected between the receiving electrode and the virtual electrode, and configured to remove low frequency noise from a signal received through the receiving electrode to generate a high frequency signal; and an amplifying circuit connected to a rear end of the low frequency reconstruction circuit, and configured to amplify the low frequency baseband signal. However, prior art of record fails to disclose either alone or in combination the details of a virtual electrode and a low frequency reconstruction circuit connected to a rear end of the filter 10circuit, and configured to reconstruct a low frequency baseband signal by rectifying the high frequency signal, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-7:
Claims 2-7 are allowed as being dependent on claim 1.

	The prior art of record, also does not teach or suggest virtual electrode and a low frequency reconstruction circuit connected to a rear end of the filter 10circuit, and configured to reconstruct a low frequency baseband signal by rectifying the high frequency signal as recited in claim 8 for the same reason stated in claim 1 above.
Regarding claims 9-14:
Claims 9-14 are allowed as being dependent on claim 8.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Babu et al. US 2014/0348270; Tamura et al. US 2010/0137708; Komninakis et al. US 2009/0086864; Kanda US 2005/0117502; Oh et al. US 2020/0259569; and Kim et al. US 2018/0178059.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/           Primary Examiner, Art Unit 2633